 

 
Exhibit A


Executive Employment Agreement Between Geokinetics Inc. and Richard F. Miles


Name:
Richard F. Miles
Position:
President and Chief Executive Officer
Initial Term:
Two (2) years
Renewal Term:
Two (2) Years
Monthly Base Salary:
Executive’s initial monthly base salary shall be $31,250 USD per month.  This
salary will be reviewed annually.
Incentive Compensation Plan:
Executive shall participate in the Company’s annual bonus plan subject to plan
terms commencing on the first day of the Company’s fiscal year.  The annual
period in which the plan is in effect and each annual period thereafter is
referred to as the “Bonus Period.”  Executive shall be entitled to a bonus based
upon performance against a set of pre-established performance criteria
memorialized on or before the 90th day of the fiscal year in which the
performance is based.  Upon completion of the criteria for the applicable Bonus
Period, such criteria shall be communicated to Executive in writing.  If
Executive successfully meets the performance criteria established by the
Company, the Company shall pay Executive the earned Bonus amount within
seventy-five (75) days after the earlier of the end of the Bonus Period or
Executive’s employment, as applicable.  The Bonus, where earned, will range from
10% to 200% of the Bonus Target.
The Executive’s Bonus Target is seventy-five percent (75%) of annual base salary
Equity Plan Participation
Executive shall be eligible to participate in the Company’s long-term incentive
plan(s) in place at the time of the Employment Agreement or any similar plan or
plans thereafter.  Equity Plan, for the purposes of this Employment Agreement
shall represent any long-term incentive plan approved by the Board for the
Executive which includes shares, shares equivalent or cash-denominated awards.
All participation shall be in accordance with the terms and provisions of the
Plan.
Other Compensation or Benefits
All unvested stock options, restricted stock, or other equity compensation
granted to Executive shall fully vest immediately upon a termination of
Executive’s employment by the Company without Cause or by the Executive for Good
Reason.  The parties agree that this provision shall control over any contrary
provision in any plan or agreement.
Severance Pay Period and Non-Competition Period
24 months
Geographic Region Employment & Non-Competition Obligations
Due to the Executive’s contact with confidential affairs of the Company,
including business matters, costs, profits, markets, sales, trade secrets,
ideas, customers, this provision is in effect globally.



Geokinetics,
Inc.                                                                                                                                           
Executive






________________________________                                                                                                _____________________________
William
Ziegler                                                                                                                                                Richard
F. Miles
Chairman of the Board of Directors
Geokinetics Inc.


This _____ day of October,
2008                                                                                                               
This 21st day of October, 2008

 
1

--------------------------------------------------------------------------------

 

 

 
Executive Employment Agreement
Between Geokinetics Inc. and Richard F. Miles


This Employment Agreement (“Agreement”), including the attached Exhibit A,
between Geokinetics Inc. (“Company”) and Richard F. Miles (“Executive”) is
effective as of the date Executive signs below (“Effective Date”).  The parties
to this Agreement execute this Agreement to maximize the value of the Company
and for other purposes stated in Exhibit A.  The Company and Executive agree as
follows:


Article 1:  Employment, Compensation and Benefits


1.1           Term and Position.  The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, in the Position and for the
Initial Term stated on Exhibit A.  This Agreement will automatically renew for
the Renewal Term stated on Exhibit A and successive Renewal Terms unless
terminated by one of the parties pursuant to the terms of this
Agreement.  During the Initial and any Renewal Terms of this Agreement,
Executive shall devote his working time and best efforts to the business and
affairs of the Company and the adequate performance of his duties on a full-time
basis.


1.2           Compensation.  Executive shall be compensated as set forth on
Exhibit A.  Executive’s monthly base salary shall be paid in accordance with the
Company’s standard payroll practices, and (as with all other compensation paid
to Executive by the Company) is subject to withholding of all federal, state,
city, or other taxes as may be required by law.  Compensation may include base
salary, annual bonus opportunity and periodic equity-based awards as determined
appropriate by the Compensation Committee of the Board of Directors
(“Compensation Committee”) or the Board of Directors (“Board”).


1.3           Benefits.  Executive shall be allowed to participate in all
general employee benefit plans and programs that the Company has made available
to the Company’s employees on the Effective Date or thereafter.  Nothing in this
Agreement is to be construed to provide greater rights, participation, coverage,
or benefits than provided to similarly-situated employees under the terms of the
benefit plans and programs. The Company is not obligated to institute, maintain,
or refrain from changing, amending, or discontinuing any benefit program or
plan, so long as such actions are similarly applicable to covered employees
generally.  If such benefits are taxable, the Company shall ensure that terms of
the benefits comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the Treasury Regulations and other guidance promulgated
or issued thereunder (collective, “Section 409A”).  The Company also agrees to
indemnify Executive for acts taken on behalf of the Company to the full extent
provided in the Company’s Amended Certificate of Incorporation and Bylaws.  The
parties to this Agreement agree that the Company may purchase and maintain
insurance on, or on behalf of, Executive naming the Company or others as the
beneficiary against any liability asserted against the Company or Executive
whether or not the Company is obligated to indemnify Executive.



 
RFM Employment Agreement
 
2

--------------------------------------------------------------------------------

 


Article 2:  Termination and Associated Compensation


2.1           Termination of Employment.  The Company and Executive acknowledge
and agree that Executive's employment is at-will and that either the Company or
Executive may, at any time, with or without “Cause,” and with or without notice,
terminate the employment relationship.


2.2           Severance Pay.  The Company shall pay Executive “Severance Pay”
for the number of months stated on Exhibit A as the “Severance Pay Period” if
the Company terminates the Executive’s employment without Cause or the Executive
submits a Resignation for Good Reason.  Executive is not entitled to Severance
Pay for a termination based on Death/Disability, Resignation without Good
Reason, or termination for Cause.  In the event the Company terminates the
Executive’s employment without “Cause,” Severance Pay shall be equivalent to
Executive’s monthly base pay multiplied by the Severance Pay Period.  In the
event Executive submits a Resignation for “Good Reason,” Severance Pay shall be
equivalent to Executive’s monthly base salary and one-twelfth (1/12th) of the
Executive’s most recent annual bonus multiplied by the Severance Pay Period.  In
the event the Executive agrees to a reduction in base salary during the Initial
or Renewal Terms, the highest base salary received subsequent to the Effective
Date will be used for purposes of calculating the base salary portion of
Severance Pay.


The Company shall pay Severance Pay monthly, or in accordance with Company
standard payroll practices; provided, however, that the Company shall make no
payments until six months after termination, at which point all delayed payments
will be made in a lump sum, if Executive is a “Specified Employee” as defined in
Section 409A.  The Company also shall continue to cover, under the same
contribution terms as active employees, Executive and his dependents as
participants under the Company’s medical and dental benefit plan during the
Severance Pay Period, unless Executive becomes eligible for coverage under
another employer’s plan, regardless of whether Severance Pay is paid monthly,
delayed, or paid in a lump sum.  The Company shall have no further obligations
to compensate Executive under this Agreement for termination of employment other
than paying earned but unpaid salary, paying accrued but unused vacation,
continuing to accrue benefits up to the date of termination, and reimbursing
Executive for reasonable business expenses incurred prior to termination, such
reimbursement to be made per the Company’s standard policies and practices, but
in any event, no later than the end of the calendar month after the calendar
month in which the expense was incurred.  The following are definitions of terms
used in this and other sections of this Agreement.


a.           Cause.  “Cause” means (i) the Executive’s conviction by a court of
competent jurisdiction, as to which no further appeal can be taken, of a felony
or crime involving moral turpitude, or entering a guilty plea, the plea of nolo
contendere, or similar plea to such crime by the Executive regardless of whether
crime is subject to deferred adjudication, expunged, sealed, or erased; (ii) the
commission by the Executive of a material act of fraud; (iii) the material
misappropriation of funds or property by the Executive; (iv) the knowing
engagement by the Executive, without the written approval of Company, in any
material activity which directly competes with the business of the Company or
its affiliates, or which would directly result in a material injury to the
business or reputation of the Company or any affiliate; (v) Executive’s
violation of any material provision of this Agreement or Company rule, policy,
or practice; or (vi) Executive’s gross negligence or willful misconduct in the
performance of Executive’s duties for the Company or affiliates (other than by
reason as set forth in Section 2.2(d)).  Provided, however, Executive shall not
be deemed to have been terminated for Cause under (v) or (vi) unless Company
management after consulting with the Board delivers written notice specifically
identifying the violation or performance failure that sets forth specific facts,
circumstances and examples of Executive’s failure, as determined in good faith
by the Company, and Executive’s continued failure or inability to cure, if
curable, such violations or performance failures within the time period set by
the Company, but in no event less than thirty business days after his receipt of
the initial notice.



 
RFM Employment Agreement
 
3

--------------------------------------------------------------------------------

 
 


b.           Good Reason.  “Good Reason” means the occurrence of any one or more
of the following:  (i) material adverse change in Executive’s status as an
executive of the Company including, without limitation, Executive’s position,
authority, duties or responsibilities; (ii) any adverse change in Executive’s
base monthly salary or target bonus; (iii) relocation of Executive’s office from
the location on the Effective Date of this Agreement to a location more than
fifty (50) miles from the location on the Effective Date; or (iv) Company’s
material breach of this Agreement.  For purposes of this Agreement, changing the
Company’s status to a private entity, changing the stock exchange on which the
Company is listed, or a “Change in Control, as defined by the Company’s most
recent Stock Awards Plan, shall not be considered a “Good Reason”


c.           Resignation.  “Resignation” means Executive’s decision to terminate
employment for a Good Reason or without Good Reason as reflected in a letter the
Executive shall send to the Company’s Board of Directors.


d.           Death/Disability.  “Death/Disability” means Executive’s (i) death;
or (ii) becoming incapacitated or disabled so as to entitle Executive to
benefits under the Company’s long-term disability plan; or (iii) becoming
permanently and totally unable to perform Executive’s duties for the Company as
a result of any physical or mental impairment supported by a written opinion by
a physician selected by the Company, Executive, or Executive’s heirs.

 Article 3:  Confidential Information; Unfair Competition


3.1           Company Property and Inventions.  All written materials, records,
data, and other documents prepared or possessed by Executive during Executive’s
employment by the Company are Company property.  All Confidential Information as
defined in Section 3.2 including copyrightable works, trademarks, and inventions
(patentable or not), discovered, created, developed, or invented by Executive as
a result of work that Executive performs in connection with this Agreement
during the Initial Term and Renewal Terms of this Agreement (whether during
business hours and whether on Company premises or otherwise), and all
applications for patents and resulting patents, shall belong to and be the
property of the Company.



 
RFM Employment Agreement
 
4

--------------------------------------------------------------------------------

 



Executive agrees promptly to disclose to the Company all such intellectual
property; cooperate fully with and assist the Company in the preparation and
prosecution of all applications for patents, trademark registrations, and
copyright registrations covering any such property; execute all necessary
documents related to such property; provide necessary assistance associated with
any other protection procedures for such property; assign to the Company all
patents, trademark registrations, and copyright registrations issuing on such
applications; and aid the Company in the enforcement of its proprietary
rights.  The Company shall pay Executive reasonable compensation for and
reimburse Executive for reasonable expenses associated with time spent in
assisting, preparing, and prosecuting applications, executing necessary
documents, engaging in other protection proceedings, and aiding the Company in
enforcing its proprietary rights in connection with matters arising under this
paragraph after the termination of Executive employment.


This Company Property and Inventions section shall not apply to any inventions
that Executive developed or conceived prior to employment with the
Company.  Similarly and regardless of any inventions described by Executive in
the forgoing sentence, this Company Property and Inventions section shall not
apply to any inventions that meet all of the following requirements:  (i) the
invention is developed entirely by Executive on Executive’s own time without
using the Company’s equipment, supplies, facilities or Confidential Information;
(ii) the invention does not relate to the Company’s business or the actual or
demonstrably anticipated research or development of the Company; and (iii) the
invention does not result from any work performed by Executive for the Company.


At the termination of Executive’s employment with Company for any reason,
Executive shall return all of the Company’s documents, data, or other Company
property to the Company.


3.2           Confidential Information:  Non-Disclosure.  Executive acknowledges
that the business of the Company is highly competitive and that the Company is
providing Executive with access to Confidential Information relating to the
business of the Company or its affiliates.  “Confidential Information” means and
includes the Company or its affiliates’ confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or will be
developed and that cannot be obtained readily by third parties from outside
sources.


Confidential Information includes, by way of example and without limitation, the
following:  (i) the Company or its affiliates’ development, patent and copyright
development and licensing thereof, trade secrets, inventions, formulas, designs,
drawings, specifications and engineering, laboratory analysis, production
processes, or equipment; (ii) the Company or its affiliates’ marketing
techniques, price lists, pricing policies, sales, service, costs, and business
methods, formulas, product specifications, and planning efforts; (iii) the names
of the Company or its affiliates’ customers and their representatives, customer
services, or the type, quantity and specifications of products purchased by or
from customers; (iv) information about the Company or its affiliates’ employees
and the terms and conditions of their employment; (v) the Company or its
affiliates’ computer techniques, programs and software, or (vi) any other
confidential or proprietary information of the Company or the Company or its
affiliates’ customers, suppliers, vendors, investors, partners, or other third
parties that cannot be obtained readily by the public.



RFM Employment Agreement
 
5

--------------------------------------------------------------------------------

 

Executive acknowledges that this Confidential Information constitutes a
valuable, special, and unique asset used by the Company or its affiliates in
their business to obtain a competitive advantage over their
competitors.  Executive further acknowledges that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to the Company or its affiliates in maintaining their competitive
position.


Executive agrees that Executive will not, at any time during or after
Executive’s employment with the Company, make any unauthorized disclosure of any
Confidential Information, or make any use of Confidential Information, except in
the carrying out of Executive’s employment responsibilities on behalf of the
Company.  Executive also agrees to preserve and protect the confidentiality of
third party Confidential Information to the same extent, and on the same basis,
as the Company or its affiliates’ Confidential Information.  The Company also
agrees to hold in confidence any personal or confidential information that
Executive provides to the Company including but not limited to Confidential
Information as defined in Article 21 of the Company’s Articles.


3.3           Non-Competition Obligations.  The Company agrees to provide
Executive with access to Confidential Information upon signing of this
Agreement.  Executive’s non-competition obligations are ancillary to the
Company’s agreement to disclose Confidential Information to Executive.  In order
to protect the Confidential Information described above, and in consideration
for Executive receiving access to this Confidential Information and agreeing to
non-disclosure of the Confidential Information, Executive and the Company agree
to the following non-competition provisions.  During the Non-Competition Period
stated on Exhibit A, Executive will not, directly or indirectly, for Executive
or for others, in the Geographic Region defined in Exhibit A:


a.           engage in the business of providing advanced software and related
services to the oil and natural gas exploration and production industry
including, but not limited to, analysis, visualization, and modeling of the
Earth’s subsurface, seismic data processing and imaging, prospect interpretation
and modeling, reservoir characterization, time/depth conversions, well planning
and drilling, or any other advanced software application or related service that
was considered, developed, or offered by the Company within the twelve months
preceding the termination of Executive’s employment with the Company;


b.           call on, service, or solicit competing business from customers or
potential customers of the Company or its affiliates with whom Executive, or any
member of Executive management, within the previous twenty-four months, had or
made contact.  These restrictions are limited by geography to the specific
places, addresses, or locations where a customer is present and available for
calling on, soliciting or servicing customers; or


c.           render advice or services to, serve as a member of a Board of
Directors, or otherwise assist, any other person, association or entity in the
activities referenced in “a” or “b” above.


Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain activities in the Geographic Region and during the
Non-Competition Period, but acknowledges that these restrictions are necessary
to protect the Confidential Information the Company or its affiliates has
provided to Executive and the value of compensation available to Executive and
others.



 
RFM Employment Agreement
 
6

--------------------------------------------------------------------------------

 

 
Executive agrees that this provision defining the scope of activities
constituting competition with the Company is narrow and reasonable because:  (i)
Executive is free to seek employment with other companies providing services
that do not directly or indirectly compete with the business of the Company,
(ii) Executive is free to seek employment with other companies in the energy
business that do not directly or indirectly compete with the business of the
Company, such as oil and gas exploration and production companies, drilling
contractors, and oil field equipment manufacturers and merchants; and (iii)
there are many other companies in the energy industry that do not directly or
indirectly compete with the business of the Company.  Thus, this restriction on
Executive’s ability to compete does not prevent Executive from using and
offering the general knowledge, skills and experience that Executive possessed
prior to receiving Confidential Information, specialized training, compensation,
and knowledge from the Company.


3.4           Non-Solicitation of Employees.  During Executive’s employment, and
for the longer of twelve months or the Severance Pay Period, if applicable,
following the termination of employment for any reason, Executive will not,
either directly or indirectly, call on, solicit, or induce any other employee or
officer of the Company or its affiliates with whom Executive had contact with,
knowledge of, or association with in the course of employment with the Company
to terminate the individual’s employment, and will not assist any other person
or entity in such a solicitation.


3.5           Warranty and Indemnification.  Executive warrants that Executive
is not a party to any other restrictive agreement limiting Executive’s
activities in Executive’s employment by the Company.  Executive further warrants
that at the time of the signing of this Agreement, Executive knows of no written
or oral contract or of any other impediment that would inhibit or prohibit
employment with the Company and that Executive will not knowingly use any trade
secret, confidential information, or other intellectual property right of any
other party in the performance of Executive’s duties for the Company.  Executive
shall hold the Company harmless from any and all suits and claims arising out of
any breach of such restrictive agreement or contract.


Article 4:  Miscellaneous


4.1           Statements About the Company.  Executive shall refrain, both
during and after Executive’s employment, from publishing any oral or written
statements about the Company, its affiliates, or any of their respective
officers, employees, agents, or representatives that are
disparaging,  slanderous, libelous, or defamatory; or that disclose private or
confidential information about their business affairs; or that constitute an
intrusion into their seclusion or private lives; or that give rise to
unreasonable publicity about their private lives; or that constitute a
misappropriation of their name or likeness.



 
RFM Employment Agreement
 
7

--------------------------------------------------------------------------------

 

4.2           Notices.  Notices and all other communications shall be in writing
and shall be deemed to have been duly given when personally delivered or when
mailed by United States registered or certified mail.  Notices to the Company,
shall be sent to 1500 CityWest Blvd, Houston, Texas 77042 attention: Vice
President - Human Resources.  Notices and communications to Executive shall be
sent to the address Executive most recently provided to the Company.


4.3           No Waiver.  No failure by either party at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.


4.4           Enforcement.  If a dispute arises out of or related to this
Agreement, Executive’s employment with the Company (except as indicated below)
and if the dispute cannot be settled through direct discussions, then the
Company and Executive agree to try to settle the dispute as set forth in this
Section.  The parties initially will attempt to resolve any disputes by
mediation.  Should the parties not be able to resolve disputes by mediation, the
parties agree to use confidential, binding arbitration to resolve any
disputes.  The arbitration shall be conducted in accordance with then-current
employment arbitration rules of the Judicial Arbitration & Mediation Services,
Inc. (JAMS) in Houston, Texas before a single arbitrator licensed to practice
law.  Either party may seek a temporary restraining order, preliminary
injunction, specific performance or other equitable relief regarding the
obligations stated in Section 2.2, Article 3, and Section 4.1 before a court of
law pending a final resolution of the disputes between the parties before an
arbitrator, and either party may seek a judgment including a permanent
injunction, if appropriate, from the court based on the final decision of the
arbitrator.  If the court or arbitrator finds that Section 3.3 contains
limitations as to time, geographical area, or scope of activity to be restrained
that are not reasonable and impose a greater restraint than is necessary to
protect the goodwill or other business interest of the Company, the court or
arbitrator may reform the covenant to the extent necessary to cause the
limitations contained in Section 3.3 as to time, geographical area, or scope of
activity to be reasonable and to impose a restraint that is not greater than
necessary to protect the goodwill or other business interest of the Company, and
enforce Section 3.3.


4.5           Choice of Law.  The Company’s principal place of business is in
Houston, Texas.  This Agreement was negotiated and signed in Houston,
Texas.  This Agreement shall be governed by Texas law.


4.6           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the Company and any other person, association, or entity that may
acquire or succeed to all or substantially all of the business or assets of the
Employer.  Executive’s rights and obligations under this Agreement are personal,
and they shall not be assigned or transferred without the Company’s prior
written consent.


 



 
RFM Employment Agreement
 
8

--------------------------------------------------------------------------------

 

    4.7           Other Agreements.  Other agreements exist between the Company
and Executive relating to the employment relationship (e.g., agreements
contained in the acknowledgment of receipt of employee handbook, the Company’s
code of conduct, stock option agreements, and the Company’s benefit
plans).  This Agreement does not supersede those agreements, but doesreplace and
merge other, previous agreements and discussions pertaining to terms and
conditions of Executive’s employment and termination of Executive’s employment,
and this Agreement constitutes the entire agreement of the parties with respect
to the subject matters stated in this Agreement; provided, however, that should
a court, jury or arbitrator determine that the provisions of Section 3.3 are
invalid or unenforceable, Section 3.3 shall not supersede, replace, or merge any
prior non-competition agreements between the parties and the court, jury or
arbitrator shall determine the validity and enforceability of such prior
agreements.  No representation, inducement, promise, or agreement has been made
by either party with respect to such subject matters, and no agreement,
statement, or promise relating to the employment of Executive by the Company
that is not contained in this Agreement shall be valid or binding.  Any
modification of this Agreement will be effective only if it is in writing and
signed by each party.


4.8           Survival/Severability/Headings.  It is the express intention and
agreement of the parties that the provisions of Section 2.2, Article 3, and
Section 4.1 shall survive the termination of Executive’s employment.  In
addition, all other obligations of the Company to make payments under this
Agreement shall survive any termination of this Agreement on the terms and
conditions set forth in this Agreement.  The invalidity or unenforceability of
any one or more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.  Article and section headings contained in this Agreement
are provided for convenience and reference only, and do not define or affect the
meaning, construction, or scope of any of the provisions of this Agreement.


IN WITNESS WHEREOF, the Company and Executive have executed this Agreement in
multiple originals to be effective on the Effective Date.






Geokinetics,
Inc.                                                                .                                                                         
Executive






________________________________                                                                                                _____________________________
William
Ziegler                                                                                                                                               
Richard F. Miles
Chairman of the Board of Directors
Geokinetics Inc.






This ____ day of October,
2008                                                                                                                 
This 21st  day of October, 2008



 
RFM Employment Agreement
 
9

--------------------------------------------------------------------------------

 
